Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klotz, U.S. Patent No. 9174712 B2.
	Regarding claim 1, Klotz ‘712 discloses a mechanism 100 for winding a cord 104 comprising: a storage space 112 in which [the] cord 104 is wound around a central axis (axis of 114 which is a perpendicular, claim 2), wherein the storage space 112 includes a first storage space (i.e., a space near 1, see figure 2) which is provided to allow the cord 104 to be wound in one row in a predetermined direction intersecting a direction of the central axis (axis of 114), and the first storage space having a first height (i.e., a height of narrow channel near 1, see figure 2) in a direction perpendicular to the predetermined direction, the first height (a height of narrow channel near 1) being substantially the same as a diameter of the cord 104 (see figure 2), and a second storage space (i.e., a space beyond 1 with a second width, near 2-20, see figure 2, claim 3) which is provided on one or both of an outer circumference and an inner circumference of the first storage space and has a second height (i.e., a height of narrow channel near 2-20, see figure 2) along the direction of the central axis (axis of 114), the second height being at least twice the diameter of the cord 104, the second storage space being provided to allow the cord to be wound in a plurality of rows along the central axis, see figures 1-3b.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Klotz, U.S. Patent No. 9174712 B2.
As stated above, Klotz ‘712 shows a V shape for the cross section of the storage space, and also recognizes an rectangular shape in the prior art, see figures 1-3b.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cross section of the storage space of Klotz ‘712 to include an L shape and/or a T shape for the storage space to show that there are many different shapes that can be applied to design the storage space and not limited to a particular shape.  Furthermore, since all of the claimed elements were known in the prior art (i.e., applicant did not invent a L shape and/or a T shape) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
	The claims 6-7 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 6-7, including every structural element recited in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
8/18/22
/SANG K KIM/Primary Examiner, Art Unit 3654